

117 HR 2329 IH: Countering Chinese Communist Party Malign Influence Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2329IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize appropriations to counter the malign influence of the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the Countering Chinese Communist Party Malign Influence Act.2.Authorization(a)Countering Chinese influence fundThere is authorized to be appropriated $300,000,000 for each of fiscal years 2021 through 2025 for the Countering Chinese Influence Fund to counter the malign influence of the Chinese Communist Party globally. Amounts appropriated pursuant to this authorization are authorized to remain available until expended and shall supplement, not supplant, amounts otherwise authorized to be appropriated to counter such influence.(b)Consultation requiredAmounts appropriated or otherwise made available to counter the malign influence of the Chinese Communist Party globally, including pursuant to the authorization under subsection (a) or before the date of the enactment of this Act, shall be subject to prior consultation with, and the regular notification procedures of—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(c)Policy Guidance, Coordination, and Approval(1)CoordinatorThe Secretary of State shall designate a senior official of the Department at the rank of Assistant Secretary or above to provide policy guidance, coordination, and approval for the obligation of funds authorized pursuant to subsection (a).(2)DutiesThe senior official designated pursuant to paragraph (1) shall be responsible for the coordination and approval of all programming conducted using the funds authorized to be appropriated by subsection (a), based on a determination that such programming counters the malign influence and activities of the Chinese Communist Party pursuant to the strategic objectives of the United States, as established in the 2017 National Security Strategy, the 2018 National Defense Strategy, and other relevant national and regional strategies as appropriate.(3)Interagency coordinationThe senior official designated pursuant to paragraph (1) shall, in coordinating and approving programming pursuant to paragraph (2), seek to—(A)conduct appropriate interagency consultation; and(B)ensure, to the maximum extent practicable, that all approved programming functions in concert with other Federal activities to counter the malign influence and activities of the Chinese Communist Party.(4)Assistant coordinatorThe Administrator of the United States Agency for International Development shall designate a senior official at the rank of Assistant Administrator or above to assist and consult the senior official designated pursuant to paragraph (1).(d)Malign influenceIn this section, the term malign influence with respect to the Chinese Communist Party should be construed to include acts conducted by the Chinese Communist Party or entities acting on its behalf that—(1)undermine a free and open international order;(2)advance an alternative, repressive international order that bolsters the Chinese Communist Party’s hegemonic ambitions and is characterized by coercion and dependency;(3)undermine the national security or sovereignty of the United States or other countries; or(4)undermine the economic security of the United States or other countries, including by promoting corruption.